DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Amendments
Applicant's amendments filed 11/20/2020 to claim 12 have been entered. Claims 1-11 and 13-18 are canceled. Claims 30-42 have been added. Claims 12, 19, and 30-42 remain pending, and being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.




Response to Arguments
Applicant’s arguments on pages 4-7 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth below and necessitated by the instant claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 34, 37, 39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (WO 2012/166611).
Wagner teaches a method of administering compounds that treat or prevent toxicity of neutrophil extracellular traps (NETs) to subjects in need of treatment thereof for transfusion-related injuries (Abstract).  Wagner teaches working embodiments directed towards the treatment of stroke by the intraperitoneal administration (i.e. injection) of an effective dosage DNase 1 (Example 3, particularly ¶00269-00275), anticipating claims 12, 34, and 42.  Wagner teaches administering three dosages of DNase 1 within a 24 hour period (¶00269), anticipating claim 39 and the embodiment of any number of dosages administered within a daily/24 hour period for claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 30, 31, and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (WO 2012/166611; of record).
The teachings of Wagner are relied upon as set forth above in rejecting claims 12, 34, 37, 39, and 42 as anticipated under 35 U.S.C. § 102(a)(1).
Wagner further teaches topical and systemic administration (¶00176; ¶00197), reading on claims 30, 31, and 33. Wagner further teaches anti-NET compound dosage range of 1 µg/kg to 150 mg/kg and 100 µg/kg to 100 mg/kg (¶00217), reading on claims 35 and 36. Wagner teaches a dosing schedule that is daily, or a chronic series of dosages such as 2-4 times daily over a period of 1-4 weeks (¶00218), reading on claims 38, the embodiment of four times daily for claim 39, and claim 40 
Regarding claims 30, 31, 33, and 38-40, it would have been obvious before the invention was filed to modify the route of administration and dosing schedule of the working examples of Wagner in view of the additional cited teachings of Wagner A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to do because Wagner expressly considers such modifications, as one of skill in the art would clearly recognize from Wagner that doses must be timed sufficiently to maintain the efficacy of the drug in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of the individual patient. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claims 1 and 31 above, and further in view of von Borstel et al. (US 6,919,320; Reference A).
The teachings of Wagner are relied upon as set forth above.
Regarding claim 19, Wagner does not teach treating subjects diagnosed with diabetes. Regarding claim 32, Wagner does not teach administration by instillation.
von Borstel teaches that administration of a composition comprising deoxyribonuclease (DNase) accelerated wound healing (Col. 1, line 57 through Col. 2, line 8), reading in-part on claims 29 and 32. von Borstel teaches administering the compositions to subjects with impaired wound healing such as subjects suffering from diabetes (Col. 8, lines 13-21), reading on claim 19. von Borstel teaches instillation of a topical or local preparation to accelerate healing in subjects (Col. 3, lines 42-49), reading on claim 32.  
Regarding claim 19, t would have been obvious before the invention was filed to further treat subjects suffering from diabetes with the DNase composition of Wagner in view of von Borstel. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wagner and von Borstel teach DNase compositions as useful in methods in wound healing. The skilled artisan would have 
Regarding claim 32, it would have been obvious before the invention was filed to substitute the systemic administration of Wagner with the instillation of von Borstel. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wagner and von Borstel teach DNase compositions as useful in methods in wound healing, and because Wagner teaches numerous and representative routes of administering DNase and other anti-NET compounds to subjects. The skilled artisan would have been motivated to do so because von Borstel teaches instillation of a topical or local preparation to accelerate healing in subjects, which would likely improve upon treating subjects with topical wounds as envisioned by Wagner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653